Citation Nr: 0402081	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  03-08 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for cold 
injury residuals of the right foot.

2.  Entitlement to a rating higher than 10 percent for cold 
injury residuals of the left foot.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from August 1988 to 
February 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 RO decision which granted service 
connection and a 10 percent rating for cold injury residuals 
of the right foot, and granted service connection and a 10 
percent rating for cold injury residuals of the left foot.  
The veteran appeals for higher ratings for these conditions.


FINDINGS OF FACT

1.  The veteran's service-connected cold injury residuals of 
the right foot are manifested by pain, numbness, or cold 
sensitivity, plus locally impaired sensation.

2.  The veteran's service-connected cold injury residuals of 
the left foot are manifested by pain, numbness, or cold 
sensitivity, plus locally impaired sensation.


CONCLUSIONS OF LAW

1.  Cold injury residuals of the right foot are 20 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code 7122 (2003).
 
2.  Cold injury residuals of the left foot are 20 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code 7122 (2003).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from August 
1988 to February 1992.  Service medical records reveal 
treatment in December 1991 for first-degree frostbite (cold 
weather injury) of both feet. 

In July 2001, the veteran filed a claim seeking service 
connection for residuals of frostbite of the feet.  

In October 2001, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter requested 
that he identify all medical treatment providers he had seen 
for his condition, and the letter indicated that the VA would 
attempt to obtain identified records on his behalf.  

The RO obtained private and VA medical treatment reports 
dated in 2000 and 2001.  These reveal treatment for a variety 
of conditions, including residuals of cold injury to the 
feet.  A January 2001 treatment report noted complaints of 
aching foot pain upon prolonged standing, with relief at 
rest, and no apparent paresthesias.  A treatment report, 
dated in January 2001, noted that the feet exhibited good 
pedal pulses, good warmth, color, and capillary refill.  
Neurological examination of the feet revealed 50 percent 
sensation to monofilament, without any pattern of numbness.  
The assessment was chronic foot pain, status post frostbite, 
bilaterally.  A treatment report, dated in June 2001, noted 
complaints of occasional pedal edema.  The report noted a 
diagnosis of hypertension, and recommended the veteran 
exercise daily and stick to his diet.  There were more 
complaints of foot pain in July and September 2001.  An 
electromyogram in September 2001 was normal; there was no 
electrical evidence of a sensory motor polyneuropathy in the 
lower extremities.

In January 2002, a VA cold injury protocol examination was 
conducted.  The veteran complainted of pain in his feet, 
which was worse in cold weather and after wearing shoes all 
day.  He said he had dry and scaly feet and episodes of 
athlete's feet.  Physical examination revealed him to be 
obese, with normal carriage, gait, and posture.  Examination 
of his feet revealed them to be warm, of normal color, and 
without edema.  Pedal pulses were 2+ bilaterally.  His feet 
were dry, and the bottoms of the feet were very scaly.  There 
was evidence of athlete's foot in between the toes.  All the 
nails were present, and there were no scars.  Neurologically, 
sensation was intact to light touch, and there was no motor 
weakness, no joint stiffness, and range of motion was normal 
in all joints.  X-ray examination of the feet revealed no 
evidence of acute bony abnormality or fracture, and there 
were mild degenerative changes involving the first metatarsal 
phalangeal joint, bilaterally.  The examination diagnosis was 
status post frostbite injury with chronic pain.  

Lay statements, dated in January 2002 and in February 2002, 
were received from the veteran's wife and mother.  They 
reported that the veteran experiences sharp pain in his feet, 
which worsens with rain or cold weather.  They also reported 
symptoms of dry, rough skin on his feet.  
 
In February 2003, a VA examination for arteries and veins was 
conducted.  The veteran complained of increasing levels of 
pain, sensory loss, and dry skin on both feet.  Physical 
examination revealed 2+ dorsalis pedis pulses, bilaterally.  
Motor strength was 5/5 with plantar and dorsiflexion of both 
feet.  He had dry, cracked skin on the soles of his feet.  
There was diminished sensation to pinprick on both soles of 
the feet in intermittent areas.  He had normal sensation on 
the top of his feet as well as in his calves.  His ankle 
reflexes were 2+.  The assessment was cold injury/frostbite.

In his March 2003 substantive appeal, the veteran essentially 
argued that each foot should be assigned a 20 percent rating 
for frostbite residuals.  

A November 2003 private medical record refers to a history of 
cardiomyopathy. 



II.  Analysis

The veteran contends that a rating higher than 10 percent 
should be assigned for cold injury (i.e., frostbite) 
residuals of the right foot, and a rating higher than 10 
percent should be assigned for cold injury residuals of the 
left foot.  Through correspondence, the rating decision, and 
the statement of the case, he has been notified with regard 
to the evidence necessary to substantiate his claim, and of 
his and the VA's respective duties to obtain evidence.  
Identified pertinent medical records have been obtained, and 
he has been given VA examinations.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Disability ratings are based on the VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the variaous 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

For residuals of cold injury, each affected part (e.g., each 
foot) is rated sparately, and the ratings are then combined.  
A 10 percent rating is assigned when there is arthralgia or 
other pain, numbness, or cold sensitivity.  A 20 percent 
rating is assigned when there is arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  A 30 
percent rating is assigned when there is arthralgia or other 
pain, numbness, or cold sensitivity plus two or more of the 
following:  tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  38 C.F.R. § 4.104, Diagnostic 
Code 7122.

The medical treatment records from recent years, as well as 
the 2002 and 2003 VA examinations, show that the veteran has 
residuals of frostbite of both feet.  He has related pain, 
numbness, and cold sensitivity.  The medical evidence also 
suggests that the feet have some locally impaired sensation.  
For example, the last VA examination noted diminished 
sensation to pinprick in certain areas of the soles of the 
feet.  In short, signs and symptoms of residuals of cold 
injury meet the requirements for a 20 percent rating for the 
right foot and a 20 percent rating for the left foot.  The 
requirements for even higher ratings than this are not shown 
by the medical evidence.  

This is an initial rating case on the granting of service 
connection.  Accordingly, consideration has been given to 
"staged ratings" (i.e., different percentage ratings for 
different periods of time, based on the facts found) since 
July 2001 when service connection became effective.  
Fenderson v. West, 12 Vet. App. 119 (1999).  However, there 
appear to be no distinct periods of time, since the effective 
date of service connection, during which the residuals of 
cold injury of the right foot were other than 20 percent 
disabling and the residuals of cold injury of the left foot 
were other than 20 percent disabling.  Thus these rating are 
to be effective as of the date of service connection, and 
different staged ratings will not be assigned.

In sum, the Board grants a higher rating of 20 percent for 
residuals of cold injury of the right foot, and a higher 
rating of 20 percent for residuals of cold injury of the left 
foot.  The benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), 
has been considered in making this decision.


ORDER

A higher rating of 20 percent for residuals of cold injury of 
the right foot is granted.

A higher rating of 20 percent for residuals of cold injury of 
the left foot is granted.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



